Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 21, 1979, convicting him of robbery in the second degree (four counts), assault in the second degree, grand *648larceny in the second degree and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence. Case remitted to the County Court to hear and report on the issue of whether the defendant was deprived of his right to a speedy trial (see CPL 30.20, 30.30), and appeal held in abeyance during the interim. Due, in part, to the failure of the County Court to order a hearing on defendant’s speedy trial motion, the record is insufficient to permit us to intelligently review defendant’s claim that his right to a speedy trial has been violated. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.